PER CURIAM.
This cause having been submitted and considered upon the record, briefs and oral argument, and it appearing that the judgment of the District Court dismissing appellant’s suit for infringement of patent, No. 1,521,575, for a viscous air filter, and holding that claims 3 and 6 of said patent were not infringed, was correct for the reasons stated by the District Court in its opinion filed May 15, 1940, 45 F.Supp. 977; and it further appearing that, in this view of the *199case, the defense of laches which was also sustained below becomes immaterial.
It is ordered that the judgment of the District Court dismissing the bill of complaint be, and it hereby is, affirmed.